[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] July 20, 2010 VIA EDGARLINK Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the semi-annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Equity Funds (Invesco Equity Funds) 0000105377 July 8, 2010 American Century Mutual Funds, Inc. 0000100334 July 7, 2010 Aston Funds 0000912036 June 30, 2010 Calamos Investment Trust 0000826732 June 24, 2010 Fidelity Advisor SeriesVIII 0000729218 July 2, 2010 Goldman Sachs Trust 0000822977 July 1, 2010 Neuberger Berman Income Funds 0000723620 July 6, 2010 Prudential Small-Cap Core Equity Fund Inc. 0001032903 July 1, 2010 Wells Fargo Funds Trust 0001081400 July 2, 2010 To the extent necessary, these filings are incorporated herein by reference. Sincerely, AMY J.
